ORDER

PER CURIAM.
Defendant appeals after sentencing on four counts of forgery, Section 570.090.1(4) RSMo 1986 and denial of his Rule 29.15 motion for post conviction relief after an evidentiary hearing. The only issues presented relate to the Rule 29.15 appeal. The findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. Judg*923ments affirmed in accordance with Rules 30.25(b)and 84.16(b).